IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-0381-06


DAVID DRICHAS, Appellant

v.


THE STATE OF TEXAS




ON STATE'S PETITION FOR DISCRETIONARY REVIEW
FROM THE SIXTH COURT OF APPEALS

BOWIE COUNTY



 Per curiam.


O P I N I O N



	A jury found Appellant guilty of evading detention and assessed punishment at
confinement for 99 years.  The Court of Appeals reversed the conviction based on its
conclusion that the evidence was factually insufficient pursuant to Zuniga v. State, 144
S.W.3d 477 (Tex. Crim. App. 2004).  Drichas v. State, 187 S.W.3d 161 (Tex. App. --
Texarkana 2006). 
	The State has filed a petition for discretionary review contending that the Court of
Appeals erred in its factual sufficiency review and that the factual-sufficiency standard of
review is flawed.  Recently, in Watson v. State,  S.W.3d  (Tex. Crim. App. No. 469-05,
delivered October 18, 2006), we overruled the reformulated factual-sufficiency standard of
review introduced in Zuniga.  
	The Court of Appeals in the instant case did not have the benefit of our opinion in
Watson.  Accordingly, we grant the State's petition for discretionary review, vacate the
judgment of the Court of Appeals, and remand this case to the Court of Appeals in light of
our opinion in Watson.

DATE DELIVERED: December 20, 2006

PUBLISH